United States Courts
Southern District of Texas
FILED

. MAY 21 2019
IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS _ Davidd. Bradley, Clerk of Cour
HOUSTON DIVISION |

UNITED STATES OF AMERICA §
- §

v. § crmunatno. (7-367
§
§

STEVEN RICHARDSON
and KIM RICHARDSON §

INDICTMENT
THE GRAND JURY CHARGES: ©
At all times material to this Indictment:

COUNT ONE
(Conspiracy to Commit Wire Fraud, 18 U.S.C. § 371)

A. INTRODUCTION

1. The defendants, STEVEN RICHARDSON and KIM RICHARDSON,
maintained a residence in Richmond, Texas in the Southern District of Texas but
operated in Texas and throughout the United States.

2. Beginning in or about 2000, the exact date being unknown to the grand jury,
and continuing through April 2019, defendants STEVEN RICHARDSON and
KIM RICHARDSON traveled repeatedly from their Richmond, Texas, residence
to various retail stores throughout the Southern District of Texas and elsewhere.

3. Defendants stole various types of merchandise from retail stores, including

but not limited to electric toothbrushes, toys, and electric shavers.

1
4, Defendants sold the stolen merchandise on eBay, an online auction site, and
also to online buyers outside the eBay platform, usually at a price below the

normal retail value of the merchandise.

5. Defendants received payment for the stolen merchandise from their eBay
and other online customers via PayPal, an online payment site.

6. The computer servers for eBay and PayPal are outside the state of Texas.

1. Defendants used shoplifting paraphernalia such as large bags, EAS
(Electronic Article Surveillance) deactivation devices, spider wrap magnet hand
keys, foil tape, razorblade knives, and magnetic detachers to accomplish their
thefts.

8. After receiving payment, defendants mailed or caused their daughter to mail,
stolen merchandise via the United States Postal Service, United Parcel Service, and |
Federal Express to buyers in Texas and throughout the United States. —

9. As part of the eBay registration process, all eBay users must agree to comply
with eBay’s User Agreement. In the User Agreement, eBay specified various
“restricted activities” from which all users agreed to refrain, including selling
stolen items. Any eBay user that did not represent that he or she would abide by
the restrictions contained in eBay’s User Agreement was not permitted to use
eBay’s services. Additionally, eBay advised all of its users in a separate policy

statement that the sale of stolen property was “strictly prohibited” on eBay.

2
10. eBay also had a policy prohibiting moving sales outside the eBay platform,
and specifically that buyers and sellers “...can’t use information they’ve obtained
on eBay to contact each other to buy or sell off eBay.”
11. Defendants used rented vehicles when stealing merchandise.
12. Defendants falsely told buyers they had “warehouses” in different parts of
the United States, that they received “shipments,” and communicated via email
with buyers posing as fictitious employees.
13. With other buyers, defendants omitted the material fact that the merchandise
being sold was stolen.
14. During the period of the conspiracy, STEVEN RICHARDSON and KIM
RICHARDSON received approximately $3.8 million dollars into PayPal accounts
they created and controlled, but unlike a legitimate business, they did not pay
personal or business income taxes, file income tax returns, pay payroll taxes, or
buy millions of dollars in inventory.
B. THE CONSPIRACY
15. From in or about 2000 through in or about April, 2019, in the Houston
Division of the Southern District of Texas and elsewhere,

STEVEN RICHARDSON and KIM RICHARDSON
defendants herein, did knowingly combine, conspire, confederate, and agree with
others known and unknown to commit the following offense against the United

3
States, that is: to knowingly execute and attempt to execute a scheme and artifice
to defraud, and to obtain moneys, funds, and credits owned by and under the
custody and control of online buyers, by means of material false and fraudulent
pretenses, representations, and promises, in violation of Title 18, United States
Code, Section 1343.

C. MANNER AND MEANS OF THE CONSPIRACY

16. The defendants and their co-conspirators sought to accomplish the purpose
of the conspiracy by the following manner and means, among other things:

a. Defendants stole merchandise from retail merchants in the Southern
District of Texas and throughout the United States, which they sold on eBay and
directly to buyers via email.

b. Defendants sold merchandise they knew was stolen through eBay and
in direct sales via email without revealing, and affirmatively concealing from,
purchasers that the items were stolen.

c. Defendants falsely represented and created the false pretense that they
had lawful possession of, and could lawfully transfer ownership rights to, the

property they sold by listing those items for sale on eBay or offering them for sale

_ by email.
d. Defendants created the false pretense they were legitimate sellers by
telling buyers they had “employees,” were receiving “shipments,” and had
“warehouses” throughout the United States, which was untrue.

e. Defendants communicated with online buyers using fictitious names.

f. Defendants created and controlled eBay and PayPal accounts in their
own names and in the names of their grown children.

g. Defendants stored stolen property at places within the Southern
District of Texas, including their residence.

h. After concluding sales on eBay and via email, defendants caused
stolen items to be shipped to purchasers in interstate and foreign commerce via
United States mail, United Parcel Service, and Federal Express.

1 Defendants caused the buyers of stolen merchandise to transmit
payment to PayPal accounts they created and controlled.

D. ACTS IN FURTHERANCE OF THE CONSPIRACY

To achieve the purpose of the conspiracy, the defendants, in the Southern

District of Texas and elsewhere, committed and caused to be committed the ©

following acts in furtherance of the conspiracy:

1. On or about August 12, 2000, STEVEN RICHARDSON and KIM

RICHARDSON stole retail merchandise at a store in Houston, Texas.
2. On or about February 8, 2001, STEVEN RICHARDSON opened an
account on eBay with user name “kimnsteve.”

3. On or about March 5, 2001, KIM RICHARDSON opened an account on
eBay with user name “qurbis1.”

4, On or about March 5, 2001, STEVE RICHARDSON and KIM
RICHARDSON opened or caused to be opened an eBay account in the name of

their son with user name “qurbis3.”

5. On or about March 14, 2001, STEVE RICHARDSON and KIM
RICHARDSON opened or caused to be opened an eBay account in the name of

their daughter with user name “qurbis2.”

6. On or about March 27, 2001, STEVEN RICHARDSON and KIM
RICHARDSON opened or caused to be opened a PayPal account ending in #6419

with registered user KIM RICHARDSON.

7. On or about September 9, 2001, STEVEN RICHARDSON and KIM
RICHARDSON opened or caused to be opened a PayPal account ending in #2293

with their daughter as the registered user.

8. On or about August 22, 2003, STEVEN RICHARDSON and KIM
RICHARDSON opened or caused to be opened a PayPal account ending in #7374

with their son as the registered user.
9. On or about October 14, 2003, KIM RICHARDSON stole retail
merchandise at a store in Humble, Texas.

10. On or about December 3, 2010, STEVEN RICHARDSON and KIM
RICHARDSON stole retail merchandise at a store in Travis County, Texas.

11. Onor about December 22, 2010, defendant KIM RICHARDSON rented a
Cadillac CTS Wagon with Texas license plate ending in “G901.”

12. Onor about March 14, 2011, STEVEN RICHARDSON and KIM
RICHARDSON opened or caused to be opened a PayPal account ending in #1774
with registered user STEVEN RICHARDSON.

13. Onor about July 30, 2011, STEVEN RICHARDSON and KIM
RICHARDSON stole retail merchandise at a store in Denton County, Texas.

14, On or about July 16, 2014, STEVEN RICHARDSON and KIM
RICHARDSON stole retail merchandise at a store in the Southern District of

Texas.

15. On or about August 11,2014, STEVEN RICHARDSON and KIM
RICHARDSON mailed via United Parcel Service stolen electric toothbrushes to a

buyer in San Antonio, Texas.
16. Onor about August 12, 2014, STEVEN RICHARDSON sent a buyer an
email stating, “hello, we sent two boxes | from each of our warehouses” and

included two tracking numbers from United Parcel Service.

7
17. On or about November 30, 2014, STEVEN RICHARDSON and KIM
RICHARDSON rented a Cadillac Escalade with a Florida license plate ending in
“O9ZV” under.the name of KIM RICHARDSON ’s elderly mother.

18. On or about December 9, 2014, STEVEN RICHARDSON and KIM
RICHARDSON stole retail merchandise ata store in Harris County, Texas. The
defendants accomplished the theft using shoplifting paraphernalia that included a
large bag, two EAS (Electronic Article Surveillance) deactivation devices, a spider

wrap magnet hand key, foil tape, and a razorblade knife.

19. | On or about December 17, 2014, STEVEN RICHARDSON purchased a

“magnetic detacher” from eBay.

20. On or about January 20, 2015, STEVEN RICHARDSON purchased a

?

“detacher magnetic key for shopping mall hook lock anti theft anti sweep 6 m NN’

from eBay.
21. Onor about F ebruary 24, 2015, STEVEN RICHARDSON and KIM

RICHARDSON emailed or caused to be emailed a buyer stating:

Hello, I have sent you a bill # 22015 for a shipment of 13 boxes containing:

1038 explorer titles — titles as per listed .
45 xdUltra & 18 leap tv systems @ © . 26 kiddieWatches @ $20.00

ea. Grand Total $8230.00
Free shipping. ~Thank you! Gavin

22. Onor about April 9, 2015, STEVEN RICHARDSON emailed a buyer in

San Antonio saying:
23.

Hell [sic], We had your boxes shipped from our fla. warehouse. They

- should have arrived on Monday...but they did not. due to My

miscommunication with a new employee they arrived on Monday..but at our
home. We did not know ofa problem until your emails as we have been
traveling home from weddings in Utah. We loose [sic] both sprint & Att in
New Mexico. We were able to get in touch with our housekeeper, have her
remove the shipping labels & take the 6 boxes to office depot for ups
shipment Today (..weds.) When I can get a signal I will have Mrs. Wilson
send you the tracking numbers — or — if I get home in time I will send them.
You will most likely receive the pkgs. Before I get home. I am sorry for the
delay & problem. Steve

On or about July 20, 2015, STEVEN RICHARDSON emailed a buyer

offering to sell merchandise outside the eBay platform saying:

24.

Hello, you sent an email stating you are interested in buying 4 Norelco 9500
razors via papal [sic]. I cannot reply using ebays email system. We can
correspond through regular email.” “...we can answer questions using our
yahoo email NOT EBAY Email. regards, steve.

On or about February 10, 2016, STEVEN RICHARDSON and KIM

RICHARDSON stole merchandise from various retailers in the Southern District

of Texas.

25.

- On or about February 11, 2016, STEVEN RICHARDSON and KIM

RICHARDSON unloaded stolen merchandise into their residence in the Southern

District of Texas.

26.

| On or about February 11, 2016, STEVEN RICHARDSON and KIM

RICHARDSON drove from their residence to a rented storage unit located in the
Southern District of Texas and unloaded stolen merchandise into a storage unit
registered in the name of their grown son.
27. Onor about February 11, 2016, STEVEN RICHARDSON and KIM
RICHARDSON traveled to various retailers in the Southern District of Texas and
stole various items including Lego products, aluminum foil, and soft drinks.
28. © On or about March 3, 2016, STEVEN RICHARDSON and KIM
RICHARDSON mailed via United Parcel Service seven boxes of stolen electric
toothbrushes to a buyer in San Antonio, Texas.
29. On or about April 25, 2016, STEVEN RICHARDSON emailed a buyer
saying, “Hello, we have the following Sonicares in stock. 26 black, 21 white, 28
amthyst, and 1#9 diamond. If you are interested, let me know. Regards; Steve.”
30. On or about April 26, 2016, STEVEN RICHARDSON sent two PayPal
invoices to a buyer in San Antonio.
31. Onor about September 26, 2016, KIM RICHARDSON rented a Silver
Infinity QX80 with a Texas license plate ending in 2503.
32. On or about November 1 1, 2016, KIM RICHARDSON emailed a buyer
saying:
hello, just a heads up due to lag times in shipping (us waiting for shipments
from vendors) we have taken the following action. Chad will now call on
vendors AND pick up toys. instead of the shipping them to Houston or chad

holding them at a warehouse and waiting for one large shipment, he will
collect toys and ship as little as 4-5 boxes direct to you UNBILLED. When

the unbilled total reach 2 ~ 4 k we will send a bill for the already shipped
10
items. They will come as boxes marked UB (unbilled) 1 , UB2 etc. we hope
in this way our vendors will have more to ship more frequently. Right now
we wait for them to pool a shipment then we pool shipments and it seems to
take forever. We will give this a try and see if it works better. YOU WILL
RECEIVE THE FIRST BATCH TODAY...FRIDAY. You will received 5
boxes (2 with platinums,/ 1 with watches...kidizoom, | w lego’s, 1 w mixed
Thomas, leapsters & lego’s.) Chad will have to send tracking faster. Let me
know if this will be ok with you. Also leapfrog has a reading system with
the hardware retailing for around $39.99 for one of two systems [your cost
would be $10] and interactive books retail at $13.99 [your cost would be
$4.00] let us know if you are interested. Let us know what Thomas and
lego’s you would need or if we are shipping the wrong mix, etc. thank you,

Kim

33. Onor about November 15, 2016, STEVEN RICHARDSON and KIM
RICHARDSON stole or attempted to steal retail merchandise at a store in Fort

Bend County, Texas.

34. Onor about May 31, 2017, KIM RICHARDSON sent a PayPal invoice to a
buyer in San Antonio for 81 stolen electric toothbrushes “coming ups 81 pieces in

9 boxes.”

35. | On or about June 5, 2017, STEVEN RICHARDSON and KIM
RICHARDSON mailed via United Parcel Service nine boxes of stolen electric

toothbrushes to a buyer in San Antonio, Texas.

COUNT TWO
[18 U.S.C. § 1956(h)—Money Laundering Conspiracy]

1. All paragraphs in Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

11
2. From in or about 2001 through in or about April 2019, in the Houston
Division of the Southern District of Texas and elsewhere, the defendants
STEVEN RICHARDSON and KIM RICHARDSON
did knowingly and intentionally combine, conspire, confederate and agree with
each other and with other persons known and unknown to the Grand Jury, knowing
that the property involved represented the proceeds of some form of unlawful
activity, to conduct and attempt to conduct financial transactions affecting
interstate and foreign commerce that involved the proceeds of a specified unlawful
activity, that is, wire fraud, in violation of 18 U.S.C. § 1343, knowing that the
transactions were designed in whole and in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified unlawful
activity, in violation of Title 18 U.S.C. 1956(a)1)(B)(i).

All in violation of 18 U.S.C. § 1956(h).

12
NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 981(a)(1)\(C); 28 U.S.C. § 2461(c)

Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States. Code, Section 2461(c), the United States gives notice to the
defendants

STEVEN RICHARDSON and KIM RICHARDSON
that upon conviction of any of the Count One of this Indictment, all property, real
or personal, which constitutes or is derived from proceeds traceable to such

offense, is subject to forfeiture.

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 982(a)(1)

Pursuant to Title 18, United States Code, Section 981(a)(1), the United

States gives notice to the defendants
STEVEN RICHARDSON and KIM RICHARDSON
that upon conviction of Count Two of this Indictment, all property, real or
personal, involved in money laundering offenses or traceable to such property, is
subject to forfeiture.
Money Judgment and Substitute Assets

The United States will seek the imposition of a money judgment against

each defendant. In the event that a condition listed in Title 21, United States Code

13
Section 853(p) exists, the United States will seek to forfeit any other property of
the defendants in substitution up to the total value of the property subject to

forfeiture.

A TRUE BILL:

Original Signature on File

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

_ By: (Pre brusheS S324 h)
Belinda Beek
Assistant United States Attorney

(713) 567-9721

14
